In Mandamus and Prohibition. This cause originated in this court on the filing of an original action involving an expedited election matter. Upon consideration of respondents’ motion to dismiss and the motion of John R. Sweirz for leave to intervene,
IT IS ORDERED by the court that the motion for leave to intervene be, and is hereby, denied, effective February 27, 1995.
Wright, J., dissents.
*1486IT IS FURTHER ORDERED by the court, sua sponte, that an alternative writ be, and the same is hereby, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before March 2, 1995; relator shall file its brief on or before March 6,1995; respondents shall file their brief on or before March 9,1995; and relator shall file its reply brief, if any, on or before March 13, 1995.
Resnick, J., dissents and would grant the motion to dismiss.
Pfeifer, J., dissents and would deny the writs.